i '1215


     ' TO UMo-rn /t-frjau concun 1-


        I nut red                     j^

              Oh JtiJtiL S^nu /% v~f PojJ
                                       )               j)J'JJ-


                   p           CCUT)               C                   i



                       LQoClHiQ        tlqrMLtC£t)
                       -mu O^otncu
5 ^ri/(a.Cj^L vOJrcLp i          ndjr in ojO c^pptou' asiCL
                       L. to    rccJLucc
          v )tU-ot tv coc^Ct a^noc
tv    t-r\v
                                  f                                    p
          trirouqh a-ocL tht Syr i^Qls OtJpnaX 6c

/fa tO b^riHl^nCf p^nCLt I VUliT QrcuOfXXL t~nt<



        3t corrtcttcL                          J
                               Tna-n£ucu Pia uou-r
         ScuffiF                           J            J
                                                                               {■■^




                                                            ,>, ^ __   __ en
                                s




               2015 JAM 20 PM




m


m




    o
                    ^
                    o.
         ■>,




               s
                                         F?
                     s
    Go                              ■r




    O